PER CURIAM
Defendant appeals the sentence imposed after he was resentenced. Defendant originally pled guilty to a charge of delivery of a controlled substance as part of a drug delivery scheme, ORS 475.992, and was sentenced according to grid block 8-H. He abandoned his appeal from the conviction and filed a petition for habeas corpus relief on the ground that the “scheme or network” conviction was invalid. The habeas corpus court granted the petition, vacated the original sentence and remanded for resentencing. The state appealed that ruling. While the state’s appeal was pending, defendant was resentenced by the original trial court according to grid block 4-H and filed this appeal.
The state’s appeal from the habeas corpus judgment deprived the trial court of jurisdiction. Because the amended judgment was entered when the trial court had no jurisdiction, we must dismiss the appeal.
Judgment vacated; appeal dismissed.